IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         September 3, 2009
                                     No. 08-50533
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

LARRY DEMON GOODMAN,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                           USDC No. 1:07-CR-180-ALL


Before HIGGINBOTHAM, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Larry Demon Goodman appeals his sentence following his guilty-plea
conviction for possession with intent to distribute cocaine. Goodman argues that
the district court erroneously calculated the relevant conduct drug amount. He
asserts that he is not accountable for 16 kilograms of cocaine. Instead, he
contends that he is accountable for less than 15 kilograms of cocaine.
       The Government argues that Goodman waived the relevant conduct issue
by not listing the issue in his notice of appeal. Goodman contends that his notice

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-50533

of appeal was sufficient and that he intended to appeal the entire judgment. In
the notice of appeal, Goodman specifically stated that he was appealing both the
“conviction and sentence.” Although Goodman mentioned a potential ineffective
assistance of counsel claim, he stated it was only “a ground of appeal.” This
language indicates that Goodman’s appeal was not limited to only an ineffective
assistance of counsel claim and that Goodman intended to appeal other issues.
See Pope v. MCI Telecomm. Corp., 937 F.2d 258, 267-68 (5th Cir. 1991). Thus,
this court has jurisdiction over Goodman’s relevant conduct claim.
      As to the district court’s calculation of the relevant conduct drug amount,
this court declines to address the issue because any error in the calculation does
not require reversal. In one recent precedent, we determined that the district
court erred in applying the Guidelines, but also held that “[n]ot all errors in
determining a defendant’s guideline sentence require reversal.” United States
v. Bonilla, 524 F.3d 647, 655-57 (5th Cir. 2008).       The court affirmed the
sentence, finding that “because the district court imposed an alternative
non-guideline sentence, the advisory sentence did not result from the guideline
error and we need not vacate the sentence on that basis.” Id. at 659.
      In this case, the district court explained that even if it had determined
that Goodman was responsible for less than 15 kilograms of cocaine, it would
have chosen the same 188-month sentence. Because the district court imposed
an alternative Guidelines sentence, the advisory sentence was not the result of
any Guidelines application error. See id. The judgment of the district court is
therefore AFFIRMED.




                                        2